Citation Nr: 9931719	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-33 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1967 to December 1968, and his DD Form 214 indicates an 
additional one year, three months, and twenty-five days of 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's currently diagnosed PTSD and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
for service connection for PTSD to be well grounded under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the veteran has submitted a claim which is plausible and 
capable of substantiation.  The Board has based this finding 
on medical evidence, specifically a March 1997 private 
psychiatric examination report, which contains a diagnosis of 
PTSD and further commentary in the March 1997 report relating 
this disorder to a stressful, albeit presently unverified, 
event during service.  


ORDER

The claim of entitlement to service connection for PTSD is 
found to be well grounded.


REMAND

Having found the veteran's claim of entitlement to service 
connection for PTSD to be well grounded, the VA has a duty to 
assist him in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
See also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board observes that service connection 
for PTSD requires a current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(1999); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a prisoner of war (POW), and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
his lay statements, by themselves, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

In this case, the veteran served in the United States Navy, 
and his last duty assignment was on the U.S.S. America (CVA-
66).  His military occupational specialty was that of a ship 
serviceman, and his military decorations include the National 
Defense Service Medal; the Vietnam Service Medal, with a 
Bronze Star authorized for service after June 1, 1967; and 
the Vietnam Campaign Medal.  There is no indication that the 
veteran received any combat-related citations, such as the 
Combat Infantryman Badge or the Purple Heart, and there is no 
further evidence, such as service medical records showing 
treatment for a combat-related injury, indicating that the 
veteran was actually engaged in combat with the enemy.  
See VAOPGCPREC 12-99 (Oct. 18, 1999).

As such, the Board has considered the veteran's reported 
stressors.  A March 1997 treatment report from R. J. Turner, 
Ph.D., indicates that the veteran was diagnosed with PTSD and 
had nightmares and flashbacks about a friend named "Dave" 
who died as a result of drowning in Vietnam.  Also, in a 
statement received by the RO in July 1997, the veteran 
reported that, while serving on the U.S.S. America in the 
Mediterranean Sea "a few hours out of Cannes, France" in 
the summer of 1967, his ship was called upon to help the 
U.S.S. Liberty following a torpedo attack.  The veteran 
reported that, in assisting with this matter, he viewed the 
handling of many body bags containing the remains of American 
soldiers.  He stated that this made him "extremely upset," 
as he had never previously seen a body bag, and that "[t]he 
sorrow of that event will be with me always."  Further 
clarification from the veteran on these matters is essential 
before the Board can determine whether he experienced a 
verifiable in-service stressor.  The Board does note that, 
during his July 1997 hearing, the veteran denied 
participation in combat with the enemy.

The Board also observes that, in regard to the nature and 
extent of the veteran's psychiatric impairment, the current 
medical evidence of record is in conflict.  A June 1997 VA 
examination report indicates that the veteran has PTSD but 
that his intrusive memories of stressful experiences would 
not have been triggered but for a 1995 motor vehicle accident 
and were not sufficient by themselves to cause PTSD, while a 
December 1997 VA examination report indicates that the 
criteria for a diagnosis of PTSD had not been met.  However, 
letters from Dr. Turner, who has treated the veteran on a 
regular basis, indicate that the veteran's in-service 
experiences were sufficiently stressful to result in PTSD.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim of entitlement to service connection for 
PTSD, this case is REMANDED to the RO for the following 
action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  Specifically, the veteran 
should provide as much information as 
possible regarding his deceased friend 
"Dave."  The veteran should be advised 
that this information is vital to 
obtaining supportive evidence of the 
claimed stressful events and that he must 
be as specific as possible because, 
without such details, adequate attempts 
for verifying information cannot be 
conducted.  

2.  The RO should then review the file, 
including the post-service medical 
evidence of record, and prepare a summary 
of all of the veteran's claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement, as requested above.  
This summary, a copy of the veteran's DD 
Form 214, and all other associated 
service documents, should be sent to the 
United States Armed Services Center for 
Research of Unit Records (Unit Records 
Center).  The Unit Records Center should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The Unit 
Records Center should also be requested 
to furnish the veteran's unit history, as 
well as any other pertinent information 
regarding the veteran's service. 

3.  Following the receipt of a response 
from the Unit Records Center, and after 
undertaking any additional development 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any combat participation (to which the 
purported stressor(s) is/are related) 
and/or verified noncombat-related 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder.  
If no combat participation or non combat-
related stressor(s) have been verified, 
the RO should note that for the record, 
and, as no examination is necessary 
without a verified stressor, the RO 
should skip paragraphs 4 and 5 and 
proceed to paragraph 6.

4.  If any stressor claimed by the 
veteran is verified, the RO should 
prepare a report detailing the nature of 
the claimed stressor(s).  The RO should 
then schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD 
under the criteria set forth in either 
the Third or Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IIIR and DSM-IV).  
The veteran's claims folder and a copy of 
this REMAND are to be provided to the 
examiner for use in the study of this 
case.  The RO must provide the examiner 
with a summary of the verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in PTSD.  If the 
report from the RO indicates verified 
combat action or stressors, and a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  All opinions expressed must 
be accompanied by a complete rationale in 
a typewritten report.

5.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

6.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the RO's 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter to the RO.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals






